Citation Nr: 0112368	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  99-12 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for migraine/tension 
headaches.  

2. Entitlement to service connection for bilateral shin 
splints.

3. Entitlement to an initial evaluation in excess of 10 
percent for anterior cruciate ligament repair, partial 
medial meniscectomy, partial lateral meniscectomy, and 
traumatic arthritis of the left knee.

4. Entitlement to an initial compensable evaluation for 
hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from May 1994 to January 1999.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 1999, rating decision from the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which granted service connection for anterior cruciate 
ligament repair, partial medial meniscectomy, partial lateral 
meniscectomy, and traumatic arthritis of the left knee with a 
10 percent evaluation, effective from January 16, 1999.  The 
RO further granted service connection for hypertension with a 
noncompensable evaluation, effective January 16, 1999.  The 
RO denied service connection for migraine headaches, 
bilateral shin splints, and a right knee condition.  

The Board notes that the veteran did not file a notice of 
disagreement to the March 1999 decision denying service 
connection for a right knee condition.  However, at the 
hearing in December 2000, the veteran mentioned that his 
right knee was painful due to compensating for his left knee.  
Such cannot be considered a notice of disagreement to the 
March 1999 decision, as the statements were made more than 
one (1) year after that decision.  38 C.F.R. § 20.302(a) 
(2000).  However, to the extent that such statements are a 
claim to reopen the record, the veteran should be requested 
to submit new and material evidence in support of a claim for 
service connection for a right knee condition, including as 
secondary to the service-connected left knee disability.  

In September 2000, the Board remanded the veteran's claims to 
the RO for the scheduling of a hearing before a Member of the 
Board at the RO.  A hearing was conducted before the 
undersigned in December 2000.  

The veteran's claim for service connection for bilateral shin 
splints is addressed in the remand portion of this decision.  


FINDINGS OF FACT

1. The veteran suffered from headaches, diagnosed 
alternatively as tension headaches and migraine headaches, 
during his active military service and continues to 
experience these headaches to the present.  

2. The veteran has symptomatic residuals from anterior 
cruciate ligament repair, partial medial meniscectomy, and 
partial lateral meniscectomy, including locking.

3. Service connection is in effect for degenerative joint 
disease and the veteran also has limitation of flexion of 
the left knee that is documented between 120 and 130 
degrees with pain.

4. The veteran's hypertension is manifested by a history of 
diastolic pressure of 100 or more and requires medication 
for control.  


CONCLUSIONS OF LAW

1. The veteran's headaches were incurred during his active 
military service.  38 U.S.C.A. § 1110 (West 1991); 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-576, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 
38 C.F.R. § 3.303 (2000).

2. The schedular criteria for an evaluation in excess of 10 
percent anterior cruciate ligament repair, partial medial 
meniscectomy, and partial lateral meniscectomy of the left 
knee have not been met.  38 U.S.C.A. § 1155 (West 1991 & 
Supp. 1998); VCAA, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 
U.S.C. § 5107); 38 C.F.R. § 4.71a, Diagnostic Codes (DC) 
5257-5261 (2000). 

3. The criteria for a separate 10 percent rating for 
arthritis of the left knee have been met.  38 U.S.C.A. § 
1155 (West 1991 & Supp. 1997); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261; VAOPGCPREC 9-98 (August 14, 
1998).

4. The criteria for an initial evaluation of 10 percent for 
service-connected hypertension have been met.  38 U.S.C.A. 
§ 1155 (West 1991); VCAA, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. § 4.104, Diagnostic Code 
7101(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Migraine Headaches 

I. Factual Background

The veteran's enlistment physical examination notes no 
complaints or diagnoses of headaches.  The veteran's service 
medical records note complaints of headaches in October 1998.  

For the purpose of his Medical Board evaluation in May 1998, 
the veteran reported a history of frequent or severe 
headaches.  The veteran stated that he experienced headaches 
constantly with neck tightness.  The physician noted 
bifrontal headaches associated with tension.  At the time of 
his separation physical examination in December 1998, the 
veteran again reported a medical history of frequent or 
severe headaches.  In February 1999, the veteran filed an 
initial claim for service connection for post-operative 
migraines.  

A VA examination was conducted in March 1999.  The examiner 
noted that the veteran's claims file and/or medical records 
were not available for review.  The veteran reported having 
headaches for approximately two and one-half years.  He 
stated that the headaches were generally triggered by tension 
and stress due to his work in service.  The veteran reported 
continuing headaches since discharge two-to-three times per 
week, usually stress related.  The examiner provided a 
diagnosis of tension headache, possibly related also to 
hypertension, when not well controlled.  

The veteran was seen in January 2000 by L.C.H., M.D., with a 
complaint of migraine headaches at the left temple area 
associated with photophobia and nausea.  Dr. L.C.H. provided 
an assessment of migraine headaches and recommended further 
evaluation after the veteran's blood pressure was under 
control.  

At a hearing before the undersigned in December 2000, the 
veteran testified that his headaches were severe and he had 
to isolate himself in a dark room during the headaches.  He 
reported that he had three-to-four headaches per month and 
the severe headaches prevented him from functioning.  He 
stated that his physicians had reported that the headaches 
were secondary to hypertension.  Transcript p. 7.  The 
veteran testified that his migraines started in 1998 after 
his surgery.  Transcript p. 11.  

II. Analysis

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (2000).  Service connection may be granted 
for disability that is proximately due to or the result 
of service-connected disease or injury.  38 C.F.R. § 
3.310(a). 

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in or aggravated by service.  
See 38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

The Board observes that recently enacted legislation has 
eliminated the concept of a well-grounded claim and redefined 
the obligations of VA with respect to the duty to assist.  
VCAA, Pub. L. No. 106-475, § 4, 114 Stat. 2096 (2000)  (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5106, 
5107).  The RO denied the veteran's claim for service 
connection for headaches as not well grounded.  

During the course of development of the instant claim, the RO 
obtained the veteran's service records, which included the 
veteran's induction examination, in-service treatment 
entries, and discharge records.  Post-service private medical 
records have been received.  The veteran reported both 
private and VA treatment for headaches up to one week prior 
to the December 2000 hearing.  These records have not been 
obtained.  As the veteran's claim for service connection for 
headaches is granted herein, a remand to obtain these records 
would only serve to delay award of these benefits.  The Board 
notes that these records should be obtained prior to initial 
evaluation of the veteran's service-connected headaches.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran's service medical records show complaints of 
headaches throughout 1998.  The veteran has reported that 
these headaches began after his knee surgery in February 
1998, which is consistent with the service medical records, 
which reported a history of headaches in May 1998.  The 
veteran has reported that these headaches continued after 
discharge.  This was confirmed within a few months of service 
discharge by the VA examiner in March 1999, who attributed 
the veteran's headaches to tension and stress and possibly to 
the veteran's service-connected hypertension.  Dr. L.C.H. 
also reported an assessment of headaches, with mention that 
such would be addressed after the veteran's high blood 
pressure was under control.  

The Board initially finds that service connection can be 
established on a direct basis.  That is, the veteran's 
service medical records show the onset of chronic headaches.  
These findings were repeated within a few months of service 
separation by VA rating examination and were later confirmed 
by a private examiner.  Given the chronology and consistency 
of findings, a basis for direct service connection is shown.  
38 C.F.R. § 3.303(a), (b) (2000). 

The evidence of record clearly shows that the veteran 
suffered from headaches during service and continues to 
suffer from such headaches.  There is no evidence to suggest 
a cause outside of service for the veteran's headaches.  The 
medical evidence also appears to suggest that the veteran's 
headaches may be secondary to his service-connected 
hypertension; if so, a separate rating would in any event be 
appropriate.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  Accordingly, service connection for headaches, 
alternatively diagnosed as migraine headaches and tension 
headaches, is warranted.  


Evaluation of Service-Connected Disabilities

III. Pertinent Laws and Regulations

In reaching its decision the Board has considered the VCAA 
and the duty to assist therein.  VCAA, Pub. L. No. 106-475, § 
4, 114 Stat. 2096, 2098-99 (2000) (to be codified as amended 
at 38 U.S.C. § 5107).  In this case, the Board finds that the 
veteran is not prejudiced by its consideration of his claim 
pursuant to this new legislation insofar as VA has met its 
obligations to the veteran under this new legislation.  The 
veteran has had a VA examination, relevant treatment records 
have been incorporated with the claims file, and the veteran 
has been offered the opportunity to submit evidence and 
argument on the merits of the issues on appeal, and has done 
so.  In view of the foregoing, the Board finds that the 
veteran will not be prejudiced by its actions and that a 
remand for adjudication by the RO would only serve to further 
delay resolution of the veteran's claim.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2000).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran 's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the issue is the assignment of an initial rating for a 
disability, following an initial award of service connection 
for that disability, separate ratings can be assigned for 
separate periods of time based on facts found, and the Board 
must consider all evidence of record from the time of the 
veteran's application.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2000).  All benefit of 
the doubt will be resolved in the veteran's favor.  38 C.F.R. 
§ 4.3 (2000).


Evaluation of Service-Connected Left Knee Disability

IV. Factual Background

Prior to service, the veteran injured his left knee in May 
1992 and underwent an arthroscopic surgery.  At his service 
enlistment examination in April 1994, the veteran denied any 
problems with his left knee since the surgery.  In August 
1994, the veteran reported an inability to straighten his 
left leg after twisting it in a pothole.  A diagnosis of 
synovitis/strain was reported.  

The service medical records show the veteran again injured 
his left knee while playing basketball in July 1997.  The 
veteran underwent a left knee arthroscopy in August 1997 with 
left anterior cruciate ligament reconstruction, partial 
medial meniscectomy and partial lateral meniscectomy.  The 
veteran underwent a second in-service arthroscopy in February 
1998.  

The veteran was examined by a Medical Evaluation Board in May 
1998.  Physical examination revealed well-healed surgical 
scars and an active range of motion of 5-130 degrees.  In a 
Memorandum to the Physical Evaluation Board, dated in 
November 1998, the physician noted range of motion of 
extension to 2 degrees of hyperextension and flexion to 120 
degrees.  The physician reported significant tenderness and 
significant crepitus with motion.  The left knee was stable.  
X-ray examination showed moderate medial compartment 
degenerative joint disease.  

In February 1999, the veteran filed an initial claim for 
service connection for his left knee disability.  A VA 
orthopedic examination was conducted in March 1999.  The 
examiner noted the veteran's history of left knee surgery 
during service and the veteran complained of continued 
grinding and catching in the left knee since surgery.  
Physical examination revealed well-healed incisions about the 
left knee.  Range of motion was from full extension to 125 
degrees of flexion.  No effusion was reported.  There was 
positive anterior drawer and Lachmann's testing.  The 
examiner noted mild joint line pain and a significant amount 
of crepitus.  X-ray examination showed some mild degenerative 
changes.  The examiner provided an impression of status post 
left knee anterior cruciate ligament disruption and meniscal 
tear, status post two surgeries with residual complaints of 
instability and pain.  The examiner stated that the veteran's 
left knee was moderately symptomatic.  The examiner 
recommended further rehabilitation and strengthening for the 
veteran's knee.  

In January 2000, the veteran was seen by Dr. L.C.H. for, 
inter alia, left knee pain, effusion, crepitus and locking.  
On physical examination, Dr. L.C.H. reported mild effusion 
and crepitus and provided an assessment of left knee 
effusion.  

At a hearing before the undersigned in December 2000, the 
veteran testified that his knee sometimes "skips and locks" 
when going up stairs and gives way.  Transcript p. 3.  He 
stated that without the knee brace he does not feel stable 
and the knee is constantly swollen.  Transcript p. 3.  The 
veteran reported a constant grinding when moving his knee and 
noted that it "pops a lot."  Transcript p. 4.  He testified 
that he had received treatment for his knee in October 2000 
for the grinding and catching in the knee.  Transcript p. 9.  
He indicated that his left knee condition had worsened in the 
previous year.  Transcript p. 10.  

V. Analysis

The RO evaluated the veteran's service-connected left knee 
disability under Diagnostic Codes 5010 and 5259.  Arthritis 
due to trauma is rated as degenerative arthritis under the 
Schedule.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  
Degenerative arthritis is evaluated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint or joints involved.  When the 
limitation of motion is noncompensable under the appropriate 
diagnostic code(s), an evaluation of 10 percent is applied 
for each major joint affected by limitation of motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.  Symptomatic removal of 
the semilunar cartilage of the knee warrants a 10 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  

Other impairment of the knee, recurrent subluxation or 
lateral instability is evaluated at 30 percent, if severe, 20 
percent, if moderate, and 10 percent, if slight.  38 C.F.R. § 
4.71a, Diagnostic Code 5257.  Limitation of flexion of the 
leg warrants a 30 percent evaluation if limited to 15 
degrees, a 20 percent evaluation if limited to 30 degrees, a 
10 percent evaluation if limited to 45 degrees, and a 
noncompensable evaluation if limited to 60 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation of 
extension of the leg warrants a 50 percent evaluation if 
limited to greater than 45 degrees, a 30 percent evaluation 
if limited to 30 degrees, a 30 percent evaluation if limited 
to 20 degrees, a 20 percent evaluation if limited to 15 
degrees, a 10 percent evaluation if limited to 10 degrees, 
and a noncompensable evaluation if limited to 5 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.  

The Board recognizes that the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court"), in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  38 C.F.R. §§ 4.40, 4.45 
(2000).  The provisions contemplate inquiry into whether 
there is crepitation, limitation of motion, weakness, excess 
fatigability, incoordination and impaired ability to execute 
skilled movement smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
Id.

As an initial matter, the Board notes that the veteran 
testified at the December 2000 hearing that his left knee 
disability had become worse in the previous year.  The record 
does not contain any medical records for that period, 
although at his hearing, the veteran did reference some 
sources of treatment during this time period.  However, the 
veteran also did testify as to the symptoms he had observed 
in his knee in the previous year, and the Board finds these 
observations sufficient, pertinent and persuasive so as to 
justify a grant of benefits and preclude the need for 
additional development.  These symptoms included grinding, 
swelling, and instability.  Significant crepitus of the left 
knee has been repeatedly noted by medical professionals 
examining the veteran.  Dr. L.C.H. specifically reported an 
assessment of swelling of the veteran's knee and the 
veteran's complaints of instability have been previously 
noted.  Given that increased evaluations are granted herein, 
the Board finds that the evidence of record is a sufficient 
basis upon which to evaluate the veteran's left knee 
condition.  A remand to the RO for another orthopedic 
examination or other development would only further delay a 
final decision in this matter, and the increase in evaluation 
awarded by the Board at this time.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

In the instant case, the veteran underwent a partial medial 
meniscectomy and partial lateral meniscectomy in August 1997, 
as well as other surgical procedures to the left knee.  The 
veteran continues to experience symptoms of these surgical 
procedures, including locking and crepitus.  The VA examiner 
in February 1999 opined that the veteran's left knee remains 
moderately symptomatic.  Therefore, the veteran is entitled 
to a 10 percent evaluation under Diagnostic Code 5259 for 
symptomatic removal of the semilunar cartilage of the knee.  

Although the veteran has reported instability and giving way, 
none of the medical professionals reported any objective 
conclusions pertinent to recurrent instability or subluxation 
of the knee.  The final impression of the VA examiner in 1999 
was simply to note the complaints, without reference to 
objective findings.  Subsequently, the private examiner did 
not describe recurrent subluxation or lateral instability.  
Therefore, no separate evaluation is warranted under 
Diagnostic Code 5257.  

However, the Board's analysis does not end there.  X-ray 
examination has also shown degenerative changes of the left 
knee.  Thus, the veteran may be entitled to a separate 
evaluation for arthritis of the left knee.  All disabilities 
arising from a single disease entity are rated separately, 
except when such would constitute pyramiding.  38 C.F.R. §§ 
4.14, 4.25 (2000).  The Board must consider whether the 
manifestations of the meniscectomy, evaluated at 10 percent 
under the Schedule, and evaluation of the left knee 
degenerative changes are overlapping or duplicative.  See 
Esteban, 6 Vet. App. at 261.  If a musculoskeletal disability 
is rated under a specific diagnostic code that does not 
involve limitation of motion and another diagnostic code 
based on limitation of motion may be applicable, the latter 
diagnostic code must be considered.  VAOPGCPREC 9-98 (August 
14, 1998). 
The Board notes that evaluation of arthritis is based solely 
on limitation of motion.  Evaluation of the residuals of the 
meniscectomy takes into consideration whether the condition 
is "symptomatic."  Such could include consideration of 
limitation of motion, but also takes into account any number 
of other possible symptoms, including locking.  In the 
instant case, the veteran has numerous residuals of his in-
service knee injury and surgeries.  Given the symptoms of 
effusion and locking that are associated with residuals of 
meniscectomy and cruciate ligament repair, the Board finds 
that a separate evaluation for arthritis based on painful 
motion is warranted in this matter.  Id.  

Range of motion testing by the Medical Evaluation Board, 
Physical Evaluation Board, and VA examiner have shown 
extension between -2 and 5 degrees and flexion between 120 
and 130 degrees.  These results of "actual" range of motion 
do not warrant a compensable evaluation for limitation of leg 
motion under the applicable diagnostic codes.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260, 5261.  Normal range of motion 
of the knee is from 0 degrees of extension to 140 degrees of 
flexion.  38 C.F.R. § 4.71, Plate II (2000).  Nevertheless, a 
10 percent evaluation is applied under Diagnostic Code 5003 
in such cases when the limitation of motion shown is to a 
noncompensable degree.  On this basis, a 10 percent rating is 
in order. 

The Board otherwise notes that the "claimant's painful 
motion may add to the actual limitation of motion so as to 
warrant a rating under DC 5260 or DC 5261."  VAOPGCPREC 9-98 
(August 14, 1998).  As such, a rating greater than 10 percent 
may be possible.  The Board has also considered the factors 
raised by the Court in DeLuca.  However, the medical reports 
do not indicate any increased limitation of motion or other 
additional functional impairment as a result of pain.  A 
little-used part of the musculoskeletal system may be 
expected to show evidence of disuse, through atrophy, for 
example.  38 C.F.R. § 4.40.  Such objective signs that 
support a finding of increased functional impairment due to 
pain are not documented.  As noted above, the range of motion 
in the record, as applied to the schedular criteria under DC 
5260 and 5261, are not otherwise sufficient to support an 
increased rating.  In light of the absence of objective 
pathology associated with pain, a higher evaluation under DC 
5260 and 5261 is not justified.      

The Board notes that this appeal for a higher rating stemmed 
from an initial rating determination that had granted service 
connection.  In such situations, the concept of "staged 
ratings" may be applicable.  Fenderson v. West, 12 Vet. App. 
119 (1999).  In this case, the RO did not specifically 
discuss staged ratings.  However, the Board finds that 
resolution of this appeal does not harm the veteran or his 
due process rights.  Initially, the RO did set forth what 
criteria were necessary for a higher rating, and the veteran 
had the opportunity to present evidence with regard to the 
pertinent criteria.  Additionally, for the reasons discussed, 
a rating higher than those set forth is not warranted at any 
time after service separation, and the Board finds that the 
ratings as herein granted properly commence as of the grant 
of service connection, January 16, 1999.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Evaluation of Service-Connected Hypertension

VI. Factual Background

The veteran attended a heart healthy class in May 1998 and 
reported a history of high cholesterol and hypertension.  
Three blood pressure readings were taken in December 1998, 
with readings of 126/112, 128/114, and 126/110.  
A December 1998 record notes that the veteran had sustained 
blood pressure readings in the 130/110 range.  The physician 
provided an assessment of probable essential hypertension, 
and recommended diet modification with medication to be 
prescribed if that was unsuccessful.  Blood pressure reading 
at the veteran's separation medical examination in December 
1998 was 142/88.  

In February 1999, the veteran filed an initial claim for 
service connection for high blood pressure.  A VA examination 
was conducted in March 1999.  The examiner noted that the 
veteran's claims files/medical records were not available for 
review.  The veteran reported diagnosis of hypertension 
approximately six-to-seven months prior to discharge from 
service.  He stated that he had been taking medication 
for high blood pressure, but had run out approximately a 
month prior to the examination.  Blood pressure reading was 
150/86.  The examiner provided a diagnosis of hypertension.  

In January 2000, the veteran was seen by Dr. L.C.H. for 
various conditions, including hypertension.  The veteran 
noted that he had not been on medication for some time.  
Blood pressure reading was 168/98.  Dr. L.C.H. provided an 
assessment of hypertension and prescribed medication for the 
veteran's hypertension.  

At a hearing before the undersigned in December 2000, the 
veteran testified that he was currently taking medication for 
his hypertension.  Transcript p. 5.  He stated that he had 
also undergone diet modification.  Transcript p. 6.  

VII. Analysis

Under the Schedule, hypertension warrants a 60 percent if 
evaluation if diastolic pressure is predominantly 130 or 
more.  A 40 percent evaluation is granted for diastolic 
pressure predominantly 120 or more.  A 20 percent evaluation 
is warranted for diastolic pressure predominantly 110 or more 
or systolic pressure predominantly 200 or more.  A 10 percent 
evaluation is granted for diastolic pressure predominantly 
100 or more or systolic pressure predominantly 160 or more.  
A 10 percent minimum evaluation is awarded for an individual 
with a history of diastolic pressure predominantly 100 or 
more, who requires continuous medication for control.  38 
C.F.R. § 4.104, Diagnostic Code 7101.  

None of the blood pressure readings of record show a 
diastolic pressure reading of 120 or more.  During service in 
December 1998 repeated blood pressure readings showed 
diastolic pressure of 110 or more prior to commencement of 
diet modification and medication.  In January 2000, the 
veteran's systolic pressure was more than 160, although none 
of the other readings show systolic pressure of 160 or more.  
The veteran continues to be on medication for control of his 
hypertension.  

The Board finds that the veteran's symptoms most closely 
approximate the criteria for an evaluation of 10 percent 
under the Schedule.  The veteran has a history of diastolic 
pressure of predominantly 100 or more, and requires 
medication for control.  In addition, on at least one 
occasion, the veteran's systolic pressure has been more than 
160.  Both are indicative of a disability picture warranting 
a 10 percent evaluation.  The veteran's diastolic pressure 
does not continue to be greater than 110 and has 
not predominantly been so, nor are any of the systolic 
pressure readings 200 or more.  Therefore, the evidence 
preponderates against an evaluation in excess of 10 percent.  
38 C.F.R. § 4.104.  

The veteran indicated at his hearing in December 2000 that he 
had seen a doctor the week before for hypertension.  These 
records have not been associated with the claims file.  
However, there is no indication through the veteran's 
statements or his testimony that these records would be 
relevant - show that the criteria for a higher rating are 
met.  That is, that diastolic pressure is predominantly 110 
or more or systolic pressure is predominantly 200 or more.  
Id.  Clearly, this is not demonstrated with the current 
record.  Given that the Board can award an increased rating 
at this time to 10 percent and since the outstanding records 
would appear to be irrelevant, the Board has proceeded with 
disposition of this issue without further delay.  See Counts 
v. Brown, 6 Vet. App. 473 (1994) (When there is no showing of 
the relevance of outstanding records, there is no duty to 
assist).      

With regard to the application of possible staged ratings 
under Fenderson, supra, the Board finds that the evidence 
supports the conclusion that there was no actual variance in 
the severity of the veteran's service-connected disability 
during the appeal period.  Accordingly, the Board does not 
find evidence that the veteran's disability evaluation should 
be increased for any separate period based on the facts found 
during the appeal period.  Rather, the 10 percent rating 
award of benefits is warranted from the date of the grant of 
service connection.  


ORDER

Service connection for tension/migraine headaches is granted.  

An initial rating in excess of 10 percent for anterior 
cruciate ligament repair, partial medial meniscectomy, and 
partial lateral meniscectomy of the left knee is denied.

A separate initial 10 percent evaluation is granted for 
traumatic arthritis of the left knee.  

Entitlement to an initial 10 percent evaluation for 
hypertension is granted.  


REMAND

As noted above, the VCAA, effective November 9, 2000, 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The veteran's service medical records show complaints of shin 
splints in December 1996 and May 1997.  On a report of 
medical history, completed in December 1998, the veteran 
reported that he collapsed from severe shin splints in 1997.  

Two VA examinations were conducted in March 1999.  No 
diagnosis was provided by either examiner with respect to the 
veteran's history of shin splints.  However, at a the 
December 2000 hearing, the veteran reported current treatment 
from the VA and his private physician for shin splints and 
that the physicians were recommending specific exercises and 
rest.  Transcript p. 11.  These records are not yet with the 
claims file and are relevant to the veteran's claim.  Thus, 
there is a duty to assist the veteran with regard to these 
records.  VCAA, Pub. L. No. 106-576, § 4, 114 Stat. 2096, 
2098-99 (2000) (to be codified as amended at 38 U.S.C. § 
5107).  

Accordingly, the case is REMANDED to the RO for the following 
development:

1. The RO should request that the veteran 
identify all medical care providers who 
have treated him for his shin splints 
since January 1999.  After securing the 
necessary release, the RO should obtain 
these records, to the extent possible.

2. After consideration of the additionally 
received records noted above and if 
deemed necessary, the RO should arrange 
for an examination of the veteran by an 
appropriate VA specialist for the purpose 
of ascertaining the current nature and 
etiology of the veteran's shin splints, 
if any.  The claims file and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  
The examiner should perform any testing 
necessary to provide an assessment of the 
veteran' s condition.  The examiner 
should provide an opinion as to whether 
or not the veteran continues to 
experience shin splints and if so, if 
current shin splints are causally related 
to service.  

The RO should carefully review the 
examination report to ensure that it is 
in full compliance with this remand, 
including all of the requested findings 
and opinions.  If not, the report should 
be returned to the examiner for 
corrective action.  

3. The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475 is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	M. Sabulsky
	Member, Board of Veterans' Appeals

 



